McCLELLAN, J.—
(dissenting). It appears from the bill that the complainant is the administrator of the *194estate of Mrs. Fraser; that certain bonds were issued, in the year 1879, some to Mrs. Fraser and some to Jane Crawford; that Jane Crawford bequeathed her bonds to Mrs. Fraser; that defendant is the executor of the estate of Morningstar; and that as such executor he is holding and refuses to deliver these bonds rightfully belonging to the estate of complainant’s intestate. The bill seeks, upon final hearing, the compulsory action of the court of equity to a delivery of these bonds to complainant as such administrator. There is a general prayer for relief.
My disagreement is not with the statement of equity’s jurisdiction in such cases, found in the quotation from Pomeroy; but the view is entertained that this bill makes a clear case within the jurisdiction asserted by the writer. Just following the quoted expression Mr. Pomeroy says: “This particular exercise of the jurisdiction extends, for like reason, to suits to compel the delivery of deedfy muniments of title, and other written instruments, the value of which cannot, with any reasonable certainty, be estimated in money. The equitable jurisdiction in these cases really rests upon the fact that the only relief which the plaintiff can have is the possession of the identical thing, and this remedy cannot with certainty be obtained by any common-law action.” So that, as I take it, the inquiry is: Does the bill seek the delivery of chattels possessing special value (value being used in its broadest sense), to compensate for which mere payment of money will not satisfy? The averment to be now quoted seems to me to compel an affirmative answer to the inquiry. The averment is: “That in the face of each of said bonds was lithographed or engraved the following recital: The holder of this bond may, from time to time, have the same registered on the books of said railroad company, on payment of such foes there*195for and under such regulations as the company may establish, such registration being noted on the bond itself by the company’s transfer agent, after which no transfer shall he valid, unless made on said books by the registered holder in person or by attorney duly authorized, and simultaneously noted on the bonds.’ That all of said bonds were so registered as above shown, and the fact of registration in the names of Mrs. Hesse Fraser and Jane Crawford were and are noted on said bonds upon the books of said railroad company and on the face of said bonds or on the hack thereof in a place provided therefor, in accordance with said provision appearing on the face of said bonds as aforesaid.”
From this averment it is too plain for cavil that the identical bonds are specially, peculiarly valuable to the complainant as evidence, from the indorsement, averred to be thereon, of the ownership of said bonds by Mrs. Fraser and Jane Crawford. If this is true, then the decision cited in the majority opinion from the New Jersey court is in point. The jurisdiction of equity in that case is grounded upon the averred fact that the documents sought were essential to the establishment of the complainant’s heirship to an estate. The fact, I would suggest, that these bonds have a monetary value is an added, not a refuting, reason why this complainant should have equity’s aid to reduce them to possession that he may prove by the bonds themselves his right to the value they token, as well as to collect the coupons, thereof. I know of no rule whereby the monetary value of an item of evidence may he ascertained with any certainty.
In my opinion the chancellor well ruled when he sustained the bill against the motion to dismiss for want of equity.